Citation Nr: 1425289	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-39 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to higher initial ratings for service-connected posttraumatic stress disorder (PTSD) prior to July 28, 2011, rated at 30 percent prior to November 1, 2009, and 50 percent thereafter.

2. Entitlement to service connection for a shoulder injury.

3.  Entitlement to service connection for a neck injury.

4.  Entitlement to service connection for a lower back injury.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a chin disorder.

7.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for chloracne, including the face, neck, and chest.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

After the Veteran perfected his appeal, a May 2011 rating decision denied claims for an increased rating for diabetes mellitus and service connection for gastroesophageal reflux disease (GERD), peripheral neuropathy in both arms, and frequent urination.   In September 2011, the Veteran filed a VA Form 9 regarding these claims.  However, as the Veteran had not yet filed a notice of disagreement (NOD), this VA Form 9 was accepted as a valid NOD, and cannot be a substantive appeal.  A statement of the case (SOC) regarding these matters was issued in November 2012, which clearly advised him of the time limits to submit a substantive appeal.  He did not do so.  Accordingly, these issues are not before the Board at this time.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.


The issues of entitlement to service connection for a shoulder injury, neck injury, lower back injury, right knee disorder, chin disorder, and whether new and material evidence has been presented to reopen a claim for entitlement to service connection for chloracne are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity since the grant of service connection.

2.  The Veteran's PTSD did not cause occupational and social impairment with deficiencies in most areas or total occupational and social impairment at any point prior to July 28, 2011.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating not to exceed 50 percent for service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  The criteria for a rating in excess of 50 percent for service-connected PTSD prior to July 28, 2011 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased initial rating for his service-connected PTSD.  In a July 2012 rating decision, the RO granted entitlement to a total disability rating for PTSD effective July 28, 2011.  Accordingly, no higher rating can be assigned after that time.  However, he is seeking higher initial ratings, in excess of 30 percent prior to November 1, 2009, and a rating in excess of 50 percent thereafter (until the total rating was assigned July 28, 2011).

Following the January 2012 rating decision that assigned a total rating as of July 28, 2011, a supplemental statement of the case (SSOC) regarding entitlement to increased ratings prior to July 2011 was not issued.  Rather, the RO erroneously informed the Veteran that the benefit sought on appeal had been granted in full.  However, considering that the Veteran had appealed the initial rating assigned from 2008, the grant of a total rating with an effective date more than three years later did not satisfy his appeal.

Regardless, the Board finds appellate consideration may proceed on this issue without any prejudice to the Veteran.  The Veteran had previously been provided all required notice in the September 2009 SOC and June 2010 SSOC regarding this issue.  Additionally, although not done within the context of a SSOC, in the January 2012 rating decision the RO did consider all relevant new evidence received since the previous June 2010 SSOC, and found a higher rating was not warranted prior to July 2011.  Finally, no additional, relevant evidence has been added since the January 2012 rating decision.  

Accordingly, the Veteran is seeking higher ratings prior to July 28, 2011, which included an initial rating of 30 percent prior to November 1, 2009, and a rating of 50 percent thereafter.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran's PTSD was rated under diagnostic code 9411.  38 C.F.R. § 4.130.  Under this code, a 30 percent rating is assigned when PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A higher 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of an individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

In April 2008, the Veteran was seen by his general practitioner and reported experiencing difficulties sleeping, bad dreams, thoughts about dying, and feeling "down."  He was referred to the psychology department.

The following month, in May 2008, the Veteran was evaluated by a psychology medical professional.  He described experiencing multiple traumas during his service as part of a marine combat unit, including witnessing the death of his commanding officer.  Following service, he was employed for more than two decades as a policeman and retired in 2002.  He had been married to his wife for the past 31 years.

At this evaluation, the Veteran reported experiencing nightmares, flashbacks, sweating, intrusive thoughts, insomnia, feeling emotional and extremely irritable, and problems managing his anger.  He demonstrated avoidance of triggers, loss of interest in activities, emotional numbing, diminished concentration, hypervigilance, and an exaggerated startle response.  Upon examination, the medical professional opined the Veteran presented as neatly groomed, and his behavior was appropriate.  He was alert and oriented to all spheres, with no memory loss or impairment.  His speech was normal and his affect was varied throughout the interview, including becoming tearful when talking about his in-service stressors.  He denied experiencing delusions or suicidal ideations.  His wife was present and reported the Veteran was particularly depressed and moody since his retirement.  The medical professional diagnosed the Veteran with PTSD.

In October 2008, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's claims file, as well as personally interviewed the Veteran and his wife.  The Veteran reported feeling depressed and moody, worse since his retirement in 2002.  He estimated waking up two to three times per week in a severe sweat due to nightmares.  He also reported crying for no reason, feeling easy to anger, constantly on guard, estranged and detached from others, and had little interest in activities.  He avoided reminders of his stressors, such as war movies.    His wife stated his increased anger had led to marital problems, and the Veteran no longer spent as much time with his family.  For example, when his grandchildren came over he would frequently go to his room and go to bed.  The Veteran reported he had a good relationship with most of his grown children and grandchildren, though he occasionally had a difficult time being around his grandchildren.

Upon examination, the Veteran was neatly dressed and groomed, but made very poor eye contact and looked down throughout the interview.  He appeared depressed, teary, and unable to speak when he described events in Vietnam.  He also reported experiencing hallucinatory phenomena of hearing his name called and intrusive thoughts of vivid memories triggered by environmental cues.  The examiner opined he was alert, cognitively intact, and had good insight and judgment.  However, the examiner noted his family relations had suffered and he was markedly depressed.  He was diagnosed with chronic moderately severe PTSD, and a GAF score of 50 was assigned.  The examiner opined his PTSD caused deficiencies in most areas.  

Based on the medical evidence, the Board finds an increased initial rating not to exceed 50 percent is warranted.  The Veteran complained of depression, intrusive thoughts, sleeping difficulties, and problems managing his anger throughout this period.  The examiner noted the Veteran experienced auditory hallucinations, had decreased interest in activities, maintained poor eye contact, and he was "markedly depressed."  Moreover, the examiner described his PTSD as "moderately severe" and assigned a GAF score of 50, suggesting serious symptoms.  Accordingly, an increased 50 percent rating was warranted.

Although the examiner indicated his PTSD caused deficiencies in most areas, the Board finds the evidence from this time period, including the symptoms described by the examiner, does not establish the Veteran met the criteria for a rating in excess of 50 percent.  For example, the examiner found he was alert and cognitively intact, and therefore did not demonstrate symptoms comparable to illogical speech, impaired impulse control, or spatial disorientation.  He was also appropriately groomed and did not demonstrate obsessional rituals or panic attacks.  Finally, although the Veteran experienced some difficulties being around his grandchildren, he was still able to maintain effective relationships with his family.  Therefore, the criteria for a higher 70 percent rating were not met at this time.

In the summer of 2008, the Veteran began to attend group therapy and was noted to participate appropriately.   He shared his experiences of loss and his reluctance to seek help.  He continued to participate in this group therapy throughout the period on appeal.  Records reflect the Veteran was alert, oriented, and active during these sessions, though he expressed some skepticism at the process.

In late September of 2009, the Veteran entered a several week PTSD residential program.  Treatment notes from this period reflect he was well-groomed, alert, fully oriented, and maintained good eye contact and good posture.  His speech was clear, his thought process linear, and his affect congruent.  Insight, judgment, and memory were all normal.  The Veteran reported experiencing a loss of interest in activities and increased isolation.  He didn't like crowds, and mentioned he didn't like movies when people sat behind him.  He also had increasingly poor sleep, with nightmares now occurring every other night.  He also reported intrusive thoughts and extreme irritability.  Before leaving the program he reflected that he made good progress in learning how to deal with his anger, although stated he still had "a long way to go."  The medical professionals noted the Veteran spent more time out of his room and among peers during his residential treatment.  The Board notes the Veteran was assigned a temporary total disability during his period of residential treatment.  Accordingly, no higher rating is available for this period.

In March 2010, the Veteran was provided with an additional VA examination.  The examiner reviewed the claims file as well as personally interviewed and examined the Veteran and his wife.  The Veteran reported he benefitted from his residential program, but once he was out, reported that "he was in a deeper hole than when he started."  He was tearful or suppressing tears throughout the interview, and the examiner opined he was "truly suffering."  Both the Veteran and his wife reported he had become angrier, more irritable, had a lower frustration tolerance, more reclusive, and more depressed.  The Veteran stated he was also less and less interested in a relationship with his children due to his irritability, and felt very uncomfortable around his grandkids as he did not want to expose them to his short-temper and emotions.  He also reported an increased desire to isolate, and his wife stated he no longer returned phone calls from former co-workers or members of his PTSD support group.  He also had increased difficulty recovering, that is if something upset him in the morning, he would be angry for the whole day.  The Veteran stated all of these symptoms were worse than his previous examination in 2008.

Upon examination, the Veteran was appropriately dressed and spoke clearly, however he was fatigued and lethargic throughout the interview.  His speech was slow, affect constricted, and mood depressed, but his attitude was cooperative.  The examiner noted his attention was intact and his thought process unremarkable.  Memory was normal, and he did not experience any obsessive rituals or panic attacks.  The Veteran also reported hearing his name called at times.  The examiner diagnosed the Veteran with moderate to severe PTSD with depressive symptoms which had increased significantly.  He assigned a GAF score of 48 due to the Veteran's increased social isolation and decreased interest in activities.  However, the examiner opined the Veteran had no problem with the activities of daily living.  

The RO assigned a 50 percent rating as of November 1, 2009.  Although the evidence reflects the Veteran's PTSD had increased in severity during this period, his increased symptoms still do not meet the criteria associated with a higher, 70 percent rating.  For example, although he described difficulties being around his children and grandchildren, he was still able to maintain some relationship with them.  Moreover, he still was able to maintain his over thirty-year marriage with his wife.  Therefore, he did not demonstrate an inability to maintain effective relationships.  Additionally, he did not experience symptoms comparable to obsessional rituals, panic attacks, illogical speech, disorientation, or neglect of personal hygiene, all symptoms associated with a higher rating.  Finally, the examiner opined the Veteran did not have any problem with the activities of daily living.  Accordingly, despite his increased symptoms, the evidence does not establish the Veteran had occupational and social impairment with deficiencies in most areas, and a higher rating was not warranted.

In February 2010, the Veteran provided testimony at a hearing before a decision review officer.  He reported experiencing trouble sleeping, poor concentration, and depression, but clarified "anger is my main concern."  He also continued to participate in group therapy throughout 2010.

He sought additional treatment in December 2010 and January 2011, and each time he reported experiencing irritability and moodiness.  He attributed these symptoms to the anniversary of traumatic experiences he witnessed during service.  As a result, his sleep patterns were worse.  He also expressed a continued desire to avoid others.  The medical professional noted the Veteran was attentive, fully oriented, appropriately groomed, spoke with normal speech and logical thought process, and did not demonstrate any abnormal motor movement.  However, he was in an irritable mood with poor eye contact throughout each session.  A GAF score of 50 was assigned in both sessions, suggesting continued serious symptoms.

The Veteran returned in March 2011 and reported feeling "more upbeat."  He continued to have flashbacks, nightmares, night sweats, and difficulty with crowds.  However, his relationship with his wife was good, and they were planning a trip to DC together to visit the memorial.  The medical professional noted his grooming was appropriate, no abnormal motor movements were demonstrated, and he was alert, attentive, and fully oriented.  His memory, attention, and concentration were all intact, and insight and judgment were good.  His mood was anxious, and although his affect was appropriate, it was constricted, blunted, and flat.  His thought process was linear and speech was normal.  The Veteran also denied experiencing any hallucinations, obsessions, or compulsions.  A continued GAF score of 50 was assigned.

As noted, a 50 percent rating was assigned during this time period.  The evidence does not establish the Veteran's PTSD warranted a higher 70 percent rating during this period.  The Veteran still did not demonstrate several of the symptoms comparable to those associated with a higher rating, including obsessional rituals, illogical speech, near-continuous panic, or disorientation.  Additionally, he demonstrated a continued successful relationship with his wife, including planning future vacations with her.  Therefore, the Veteran did not experience occupational and social impairment with deficiencies in most areas, including an inability to maintain effective relationships.  An increased 70 percent rating was not warranted.

In July 2011, the Veteran was provided with an additional VA examination.  In this report, the examiner opined the Veteran's PTSD caused total occupational and social impairment, for the first time during the period on appeal.  He also assigned a GAF score of 40, suggesting major impairment in several areas.  Accordingly, the total disability rating assigned effective the date of this evaluation was appropriate.    

The results of this examiner's report do not suggest a rating in excess of 50 percent was warranted prior to July 2011.  Although the examiner described increased symptoms, he did not suggest these increased symptoms occurred prior to the date of the examination.  As discussed above, the previous medical records do not establish an increased rating was warranted.  Therefore, the evidence does not establish the Veteran met the criteria for a rating in excess of 50 percent at any point prior to July 2011.  

Based on all of the foregoing, an initial rating of 50 percent was warranted; however, a rating in excess of 50 percent was not warranted prior to July 28, 2011.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's PTSD that would render the schedular criteria inadequate.  The Veteran stated his main complaint was his anger, although he also frequently complained of social isolation, difficulties sleeping, and depression.  These symptoms were specifically contemplated in the schedular ratings that were assigned, as discussed above.  As such, the Board believes that the schedular rating criteria adequately describe the Veteran's disability picture.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, the Veteran voluntarily retired in 2002.  He has not alleged that his choice to retire was related to his service-connected PTSD.  Therefore, the evidence does not suggest unemployability due to the Veteran's PTSD.

Moreover, the Veteran has previously been granted entitlement to TDIU from the period of October 2010 through July 2011.  Prior to October 2010, the Veteran was only service-connected for his PTSD.  As his PTSD was not rated at 60 percent or higher at any point during that period, he did not meet the schedular criteria for TDIU based on his only service connected disability.  As discussed above, the evidence also does not suggest the Veteran's PTSD caused total occupational impairment at any point prior to July 2011.  Therefore, unemployability due to PTSD is not established.  Accordingly, referral for an inferred claim for TDIU is not required.  


Duties to Notify and Assist
 
Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in May 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment and post-service VA treatment records have been obtained.  Although remand is required to provide additional private records for the other issues on appeal (see discussion below), the Veteran has not indicated he received any private treatment for his service-connected PTSD.  Instead, at his February 2010 hearing at the RO he indicated all his treatment related to his PTSD was completed at the VA facility.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with several VA examinations relating to his PTSD, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

An initial rating of 50 percent for service-connected PTSD is granted prior to November 1, 2009, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 50 percent for service-connected PTSD for any time period prior to July 28, 2011 is denied.

	(CONTINUED ON NEXT PAGE)


REMAND

The Veteran is also seeking service connection for several issues.  In December 2006, the Veteran submitted three signed authorizations and consents to release medical information (releases) for Drs. Gibbs, Azar, and Jackson; however these records were not obtained.  

In March 2009, the VA sent a letter to the Veteran requesting he submit updated releases so the identified records could be obtained.  That same month, the Veteran complied and submitted new signed releases for Drs. Jackson and Gibbs.  Unfortunately, still no action has been taken to obtain these identified records.  Although the Veteran indicated on his signed releases he had already submitted the referenced records, they are not included in the claims file before the Board.  Accordingly, remand is required to obtain these relevant private records.

Additionally, the Veteran's file in the Virtual VA system includes extensive updated VA treatment records which have not yet been considered by the RO in a SSOC relating to these claims.  Accordingly, such files should be considered by the RO upon remand.

Accordingly, the case is REMANDED for the following actions:

1. After obtaining the proper authorization from the Veteran, obtain the following private treatment records and associate them with the claims file. All efforts to obtain these records should be fully documented, and a negative response must be provided if records are not available.

a)  Records from Dr. Gibbs in Memphis, Tennessee from 2005 to present.

b)  Records from Dr. Azar in Memphis, Tennessee from 1999 to present.

c)  Records from Dr. Jackson in Memphis, Tennessee from 2001 to present.

2.  After completing all of the foregoing, readjudicate the appeal in light of all the additional evidence added to the record, including the updated VA treatment records available in Virtual VA.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


